Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020, 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  

Claim 2 recites, “2. The method of claim 1 further comprising….” should read, “2. The method of claim 1, further comprising…….”.
Similarly 3-13 and 15-18 and 20 needs to corrected.

Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claim 14 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this application in claim 14 recites “control module” coupled with the functional language “instructing the vacuum gap switching arrangement to trigger a breakdown across a vacuum gap in the at least one vacuum gap switching element”.
The limitation in the claims have no structural meaning and are considered a generic placeholder.
In the present application:
In Paragraph [0034] of the present application PGPUB NO: “[0034] Depending on the embodiment, the control module 34 may be implemented or realized with a processor, a controller, a microprocessor, a microcontroller, a content addressable memory, a digital signal processor, an application specific integrated circuit, a field programmable gate array, any suitable programmable logic device, discrete gate or transistor logic, processing core, discrete hardware components, or any combination thereof, and configured to carry out the functions, techniques, and processing tasks associated with the operation of the fault detection device 14”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laschinski et al. (Hereinafter “Laschinski”) in the US Patent Application Publication Number US 20130335861 A1 in view of Lang in the US Patent Number US 9134379 B2.

Regarding claim 1, Laschinski teaches a method for determining if a fault condition exists in an electrical Network (a method for detecting an arc fault in a power circuit, in particular within a photovoltaic system; Paragraph [0002] Line 1-3; FIG. 2 shows a flow chart of a method for detecting electric arcs in a power circuit; Paragraph [0037] Line 1-2), the method comprising:
determining that a fault protection device has been opened (At S201 the power circuit, for example, the photovoltaic system 1 shown in FIG. 1, is operated in a normal working condition. Accordingly, the control unit 11 controls, via its control output 13, 14, the short-Paragraph [0038] Line 1-5);
said vacuum gap switching arrangement [17+18] (Short circuit switch 17 and circuit breaker 18 as the vacuum gap switching arrangement) including at least one vacuum gap switching element (the means for suppressing an electric arc comprise a short-circuit switch and/or a circuit breaker; Paragraph [0016] Line 1-3; Each control output 13, 14 is connected to a means for interrupting an arc fault that has developed within the circuit. The first control output 13 is connected to a control input of a short-circuit switch 17, which is suitable to short-circuit the PV-generator 2. The second control output 14 is connected to a circuit breaker 18, which is located in the power line 3 and suitable to interrupt a current flowing in the power line 3; Paragraph [0033] Line 1-7);
measuring the current flow through the vacuum gap switching arrangement (At S202, a first signal of current flowing in the power circuit is measured and analyzed; Paragraph [0039] Line 1-2); and
determining whether the fault condition exists based at least in part on the measured current flow (In one embodiment the first signal is a signal that is related to AC components of current flowing in the power circuit. As described before, electric arcs usually emit a high frequency signal which is super-imposed on the current provided by the current source of the power circuit. In the embodiment shown in FIG. 1, the power source is the PV-generator 2 which provides a DC current flowing through the power lines 3 and 4. AC-components of the current are picked up by the current sensors 16 and transmitted to the control unit 11. The current is then analyzed, whether parameters of the first signal indicate the presence of an electric arc in the power circuit; Paragraph [0039] Line 2-13).

Lang teaches a method for functionally checking the vacuum switch of a traction converter, as a result of which the use of a test device can be dispensed with (Column 1 Line 18-19). The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper (Column 2 Line 66-67 & Column 3 Line 1-5); 
monitoring a voltage angle of a voltage waveform across the vacuum gap switching arrangement if the fault protection device is open (In the schematic flow diagram of FIG. 3, in the inventive methods for testing the operation of the vacuum switch 12 of a traction converter, the two contacts of the vacuum switch 12 are in the open state, step S10. In other words said two contacts are arranged spaced apart from each other in the vacuum chamber of the vacuum switch 12. For this reason said vacuum switch 12 is represented as a spark gap 28 in the single-phase equivalent circuit diagram according to FIG. 2. The test voltage for the vacuum switch 12 which corresponds to the differential voltage .DELTA.u between AC supply voltage u.sub.N and chopper input voltage u.sub.St, is then measured, step S11; Column 4 Line 9-20),
triggering a breakdown of a vacuum gap in the at least one vacuum gap switching element when the voltage angle corresponds to a predetermined switching angle to enable a temporary current flow through the vacuum gap switching arrangement [12] (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-42; the angle when the predetermined test voltage is reached is the predetermined angle). The purpose of doing so is to test the functional capability of the vacuum switch with no further requirement for a test device, to able to switch on operating currents, to hold and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski in view of Lang, because Lang teaches to 


Regarding claim 2, Laschinski teaches a method, further comprising 
closing the fault protection device if the fault condition does not exist (It is noted that ground arcs as a special case of parallel arcs are extinguished as well. Operation of the circuit breaker 18, i.e. opening its contacts, interrupts the current flow from the PV-generator 2 to the inverter 5 and thus extinguishes any series arc 8. Of course, a circuit breaker 18 that operates inversely such that the contacts are closed when the circuit breaker 18 is activated, can as well be used if an inverse control signal is used; Paragraph [0034] Line 4-11; At S201 the power circuit, for example, the photovoltaic system 1 shown in FIG. 1, is operated in a normal working condition. Accordingly, the control unit 11 controls, via its control output 13, 14, the short-circuit switch 17 to be opened and the circuit breaker 18 to be closed; Paragraph [0038] Line 1-5; Circuit breaker opens when there is fault and circuit breaker closes when fault does not exist and circuit breaker is activated). 

Regarding claim 3, Laschinski fails to teach a method, wherein the predetermined switching angle sets the time that the temporary current flow will flow through the vacuum gap switching arrangement.
(Column 1 Line 18-19). The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper (Column 2 Line 66-67 & Column 3 Line 1-5); wherein 
the predetermined switching angle sets the time that the temporary current flow will flow through the vacuum gap switching arrangement (Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2; Column 4 Line 33-39). The purpose of doing so is to be able to switch on operating currents, to hold and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski in view of Lang, because Lang teaches to  set the predetermined switching angle the time that the temporary current flow will flow through the vacuum gap switching arrangement switches on operating currents, holds and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing (Column 2 Line 13-17).

Regarding claim 4, Laschinski fails to teach a method, wherein the predetermined switching angle is in a range from 150° to 165°.
Lang teaches a method for functionally checking the vacuum switch of a traction converter, as a result of which the use of a test device can be dispensed with (Column 1 Line 18-19). The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper (Column 2 Line 66-67 & Column 3 Line 1-5); wherein The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage; Column 4 Line 20-42; the angle when the predetermined test voltage is reached is the predetermined angle). The purpose of doing so is to test the functional capability of the vacuum switch with no further requirement for a test device, to able to switch on operating currents, to hold and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski in view of Lang, because Lang teaches to include a predetermined switching angle tests the functional capability of the vacuum switch with no further requirement for a test device (Column 4 Line 43-46), switches on operating 
Lang discloses the claimed invention (predetermined angle) except for wherein the predetermined switching angle is in a range from 150° to 165°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the predetermined switching angle is in a range from 150° to 165°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, Laschinski teaches a method, wherein 
triggering a breakdown of the vacuum gap in the at least one vacuum gap switching element includes emitting electromagnetic radiation towards one or more electrodes in the at least one vacuum gap switching element (The short-circuit switch 17 and the circuit breaker 18 can, for example, be electromagnetically operated power switches or, alternatively, can be based on semi-conductor devices (power transistors, solid state relays; Paragraph [0033] Line 8-11).


Regarding claim 8, Laschinski fails to teach a method, wherein triggering a breakdown of the vacuum gap in the at least one vacuum gap switching element includes applying a voltage to a triggering electrode in the at least one vacuum gap switching element.
Lang teaches a method for functionally checking the vacuum switch of a traction converter, as a result of which the use of a test device can be dispensed with (Column 1 Line 18-19). The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper (Column 2 Line 66-67 & Column 3 Line 1-5); wherein 
triggering a breakdown of the vacuum gap in the at least one vacuum gap switching element includes applying a voltage to a triggering electrode in the at least one vacuum gap switching element (In the schematic flow diagram of FIG. 3, in the inventive methods for testing the operation of the vacuum switch 12 of a traction converter, the two contacts of the vacuum switch 12 are in the open state, step S10. In other words said two contacts are arranged spaced apart from each other in the vacuum chamber of the vacuum switch 12. For this reason said vacuum switch 12 is represented as a spark gap 28 in the single-phase equivalent circuit diagram according to FIG. 2. The test voltage for the vacuum switch 12 which corresponds to the differential voltage .DELTA.u between AC supply voltage u.sub.N and chopper input voltage u.sub.St, is then measured, step S11; Column 4 Line 9-20; the contacts are the electrode of the switches). The purpose of doing so is to test the functional capability of the vacuum switch with no further requirement for a test device, to able to switch on operating currents, to hold and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski in view of Lang, because Lang teaches to trigger a breakdown of a vacuum gap in the at least one vacuum gap switching element tests the functional capability of the vacuum switch with no further requirement for a test device (Column 

Regarding claim 9, Laschinski fails to teach a method, further comprising determining a peak value for the voltage across the vacuum gap switching arrangement, and configuring the vacuum gap switching arrangement to support the peak value.
Lang teaches a method for functionally checking the vacuum switch of a traction converter, as a result of which the use of a test device can be dispensed with (Column 1 Line 18-19). The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper (Column 2 Line 66-67 & Column 3 Line 1-5); further comprising 
determining a peak value for the voltage across the vacuum gap switching arrangement, and configuring the vacuum gap switching arrangement to support the peak value (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u Column 4 Line 20-42; the predetermined test voltage is reached is the peak value of voltage). The purpose of doing so is to test the functional capability of the vacuum switch with no further requirement for a test device, to able to switch on operating currents, to hold and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski in view of Lang, because Lang teaches to determine a peak value for the voltage across the vacuum gap switching arrangement, tests the functional capability of the vacuum switch with no further requirement for a test device (Column 4 Line 43-46), switches on operating currents, holds and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing (Column 2 Line 13-17).

Regarding claim 10, Laschinski fails to teach a method, further comprising operating an isolation switching element to enable current flow through the vacuum gap switching arrangement after configuring the vacuum gap switching arrangement to support the peak value.
Lang teaches a method for functionally checking the vacuum switch of a traction converter, as a result of which the use of a test device can be dispensed with (Column 1 Line 18-19). The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper (Column 2 Line 66-67 & Column 3 Line 1-5); further comprising 
operating an isolation switching element to enable current flow through the vacuum gap switching arrangement after configuring the vacuum gap switching arrangement to  support the peak value (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine Column 4 Line 20-42; the predetermined test voltage is reached is the peak value of voltage). The purpose of doing so is to test the functional capability of the vacuum switch with no further requirement for a test device, to able to switch on operating currents, to hold and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski in view of Lang, because Lang teaches to operate an isolation switching element to enable current flow through the vacuum gap switching arrangement tests the functional capability of the vacuum switch with no further requirement for a test device (Column 4 Line 43-46), switches on operating currents, holds and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing (Column 2 Line 13-17).

Regarding claim 12, Laschinski teaches a method, wherein 
determining whether the fault condition exists includes verifying the absence of the fault condition when the temporary current flow does not violate a fault detection time-current characteristic curve (For the purpose of further illustration, FIG. 3 shows a situation as described above (acts S201 to S206 and S213) in the form of a current vs. time diagram. The abscissa of the diagram shows the proceeding time t in arbitrary units. The ordinate of the Paragraph [0045] Line 1-11; In a first section A of the diagram at a time t<t.sub.1, the PV-system 1 operates in normal operation condition as in the corresponding acts S201 to S203 of the method of FIG. 2, while act S202 does not show any indications of the presence of an arc. The current I is a DC-current exhibiting a normal operation current value I.sub.0. In a section B commencing at a time t.sub.1, the current I shows alternating components which lead to a fluctuation of the current I around the normal operation current I.sub.0. Measurement and analysis of the signal in section B of FIG. 3 leads to a branch of the method to S204 in FIG. 2, where the circuit breaker 18 is opened; Paragraph [0046] Line 1-11; Time current curve is used detect fault condition).

Regarding claim 13, Laschinski fails to teach a method, wherein determining whether the fault condition exists includes determining a measured impedance value based on a relationship between the voltage and the temporary current flow, and verifying the absence of the fault condition when the measured impedance value is greater than a fault detection threshold.
Lang teaches a method for functionally checking the vacuum switch of a traction converter, as a result of which the use of a test device can be dispensed with (Column 1 Line 18-19). The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking (Column 2 Line 66-67 & Column 3 Line 1-5); wherein 
determining whether the fault condition exists includes determining a measured impedance value based on a relationship between the voltage and the temporary current flow, and verifying the absence of the fault condition when the measured impedance value is greater than a fault detection threshold (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-42; the angle is calculated and compared with the predetermined value angle is the relation between the voltage and current which determines the resistance therefore impedance value is compared with the predetermined . The purpose of doing so is to test the functional capability of the vacuum switch with no further requirement for a test device, to able to switch on operating currents, to hold and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski in view of Lang, because Lang teaches to determine whether the fault condition exists includes determining a measured impedance value based on a relationship between the voltage and the temporary current flow tests the functional capability of the vacuum switch with no further requirement for a test device (Column 4 Line 43-46), switches on operating currents, holds and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing (Column 2 Line 13-17).


Regarding claim 14, Laschinski teaches a fault detection device for determining if a fault condition exists in an electrical network (a method for detecting an arc fault in a power circuit, in particular within a photovoltaic system; Paragraph [0002] Line 1-3; FIG. 2 shows a flow chart of a method for detecting electric arcs in a power circuit; Paragraph [0037] Line 1-2), said detection device comprising:
a current sensing arrangement [16] in Figure 1 coupled to the network (The system 10 comprises a control unit 11 with a signal input 12, control outputs 13, 14 and a signal output 15. The control unit 11 is connected to a current sensor 16 via the signal input 12; Paragraph [0032] Line 2-4) and measuring current flow on the network (At S202, a first signal of Paragraph [0039] Line 1-2); and
a vacuum gap switching arrangement [17+18] (Short circuit switch 17 and circuit breaker 18 as the vacuum gap switching arrangement) coupled to the network, said vacuum gap switching arrangement including at least one vacuum gap switching element (the means for suppressing an electric arc comprise a short-circuit switch and/or a circuit breaker; Paragraph [0016] Line 1-3; Each control output 13, 14 is connected to a means for interrupting an arc fault that has developed within the circuit. The first control output 13 is connected to a control input of a short-circuit switch 17, which is suitable to short-circuit the PV-generator 2. The second control output 14 is connected to a circuit breaker 18, which is located in the power line 3 and suitable to interrupt a current flowing in the power line 3; Paragraph [0033] Line 1-7); and
a control module [11] coupled to the voltage sensing arrangement (The system 10 comprises a control unit 11 with a signal input 12, control outputs 13, 14 and a signal output 15. The control unit 11 is connected to a current sensor 16 via the signal input 12; Paragraph [0032] Line 2-4),
said control module determining whether the fault condition exists based at least in part on the measured current flow (In one embodiment the first signal is a signal that is related to AC components of current flowing in the power circuit. As described before, electric arcs usually emit a high frequency signal which is super-imposed on the current provided by the current source of the power circuit. In the embodiment shown in FIG. 1, the power source is the PV-generator 2 which provides a DC current flowing through the power lines 3 and 4. AC-components of the current are picked up by the current sensors 16 and transmitted to the control Paragraph [0039] Line 2-13).
Laschinski fails to teach a voltage sensing arrangement coupled to the network and the current sensing arrangement and the vacuum gap switching arrangement, said control module instructing the vacuum gap switching arrangement to trigger a breakdown across a vacuum gap in the at least one vacuum gap switching element when a voltage angle of the measured voltage corresponds to a predetermined switching angle so as to cause a temporary current flow through the vacuum gap switching arrangement that is measured by the current sensing arrangement.
Lang teaches a method for functionally checking the vacuum switch of a traction converter, as a result of which the use of a test device can be dispensed with (Column 1 Line 18-19). The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper (Column 2 Line 66-67 & Column 3 Line 1-5); 
a voltage sensing arrangement coupled to the network (In the schematic flow diagram of FIG. 3, in the inventive methods for testing the operation of the vacuum switch 12 of a traction converter, the two contacts of the vacuum switch 12 are in the open state, step S10. In other words said two contacts are arranged spaced apart from each other in the vacuum chamber of the vacuum switch 12. For this reason said vacuum switch 12 is represented as a spark gap 28 in the single-phase equivalent circuit diagram according to FIG. 2. The test voltage for the vacuum switch 12 which corresponds to the differential voltage .DELTA.u between AC supply Column 4 Line 9-20),
said control module instructing the vacuum gap switching arrangement to trigger a breakdown across a vacuum gap in the at least one vacuum gap switching element when a voltage angle of the measured voltage corresponds to a predetermined switching angle so as to cause a temporary current flow through the vacuum gap switching arrangement [12] that is measured by the current sensing arrangement (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-42; the angle when the predetermined test voltage is reached is the ). The purpose of doing so is to test the functional capability of the vacuum switch with no further requirement for a test device, to able to switch on operating currents, to hold and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski in view of Lang, because Lang teaches to instruct the vacuum gap switching arrangement to trigger a breakdown across a vacuum gap in the at least one vacuum gap switching element tests the functional capability of the vacuum switch with no further requirement for a test device (Column 4 Line 43-46), switches on operating currents, holds and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing (Column 2 Line 13-17).

Regarding claim 16, Laschinski teaches a detection device, wherein 
the control module instructs the vacuum gap switching arrangement to trigger a breakdown across the vacuum gap by emitting electromagnetic radiation towards one or more electrodes in the at least one vacuum gap switching element. (The short-circuit switch 17 and the circuit breaker 18 can, for example, be electromagnetically operated power switches or, alternatively, can be based on semi-conductor devices (power transistors, solid state relays; Paragraph [0033] Line 8-11).


Regarding claim 18, Laschinski fails to teach a detection device, wherein the control module instructs the vacuum gap switching arrangement to trigger a breakdown across the 
Lang teaches a method for functionally checking the vacuum switch of a traction converter, as a result of which the use of a test device can be dispensed with (Column 1 Line 18-19). The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper (Column 2 Line 66-67 & Column 3 Line 1-5); wherein 
the control module instructs the vacuum gap switching arrangement to trigger a breakdown across the vacuum gap by applying a voltage to a triggering electrode in the at least one vacuum gap switching element. (In the schematic flow diagram of FIG. 3, in the inventive methods for testing the operation of the vacuum switch 12 of a traction converter, the two contacts of the vacuum switch 12 are in the open state, step S10. In other words said two contacts are arranged spaced apart from each other in the vacuum chamber of the vacuum switch 12. For this reason said vacuum switch 12 is represented as a spark gap 28 in the single-phase equivalent circuit diagram according to FIG. 2. The test voltage for the vacuum switch 12 which corresponds to the differential voltage .DELTA.u between AC supply voltage u.sub.N and chopper input voltage u.sub.St, is then measured, step S11; Column 4 Line 9-20; the contacts are the electrode of the switches). The purpose of doing so is to test the functional capability of the vacuum switch with no further requirement for a test device, to able to switch on operating currents, to hold and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing.


Regarding claim 19, Laschinski teaches an electrical system (FIG. 1 shows a photovoltaic system 1, in the following abbreviated as PV-system 1, in a schematic wiring diagram; Paragraph [0027] Line 1-3) comprising:
a fault protection device [10] ([0032] The PV-system 1 of FIG. 1 further comprises an arc fault detection system 10) coupled in series between a first electrical grid portion [6] and a second electrical grid portion  [2] (The PV-system 1 comprises a photovoltaic generator 2 (PV-generator 2) that is connected to an inverter 5, e.g. a DC/AC (Direct Current/Alternating Current)-converter, by way of DC-power lines 3,4. The inverter 5 is connected to a power grid 6 on its AC-side; Paragraph [0027] Line 3-7); and 
a fault detection device [PV-generator 2] coupled between the first electrical grid portion and the second electrical grid portion (The PV-system 1 comprises a photovoltaic generator 2 (PV-generator 2) that is connected to an inverter 5, e.g. a DC/AC (Direct Current/Alternating Current)-converter, by way of DC-power lines 3,4. The inverter 5 is connected to a power grid 6 on its AC-side; Paragraph [0027] Line 3-7; Two different kinds of Paragraph [0030] Line 1-2),
the fault detection device being configured electrically parallel to the fault protection device (Figure 1 shows the fault detection device being configured electrically parallel to the fault protection device).
Laschinski fails to teach that the fault detection device is configured to trigger breakdown of a vacuum gap switching arrangement of the fault detection device to enable a temporary current flow between the first electrical grid portion and the second electrical grid portion while the fault protection device is open, determine if a fault condition exists based at least in part on the temporary current flow, and provide an indication to the fault protection device to close in an absence of the fault condition.
Lang teaches a method for functionally checking the vacuum switch of a traction converter, as a result of which the use of a test device can be dispensed with (Column 1 Line 18-19). The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper (Column 2 Line 66-67 & Column 3 Line 1-5); 
the fault detection device is configured to trigger breakdown of a vacuum gap switching arrangement of the fault detection device to enable a temporary current flow between the first electrical grid portion and the second electrical grid portion while the fault protection device is open, determine if a fault condition exists based at least in part on the temporary current flow, and provide an indication to the fault protection device to close in an absence of the fault condition (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-42). The purpose of doing so is to test the functional capability of the vacuum switch with no further requirement for a test device, to able to switch on operating currents, to hold and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski in view of Lang, because Lang teaches to trigger breakdown of a vacuum gap switching arrangement of the fault detection device tests the functional capability of the vacuum switch with no further requirement for a test device (Column 

Regarding claim 20, Laschinski fails to teach an electrical system, wherein the fault detection device is configured to trigger the breakdown of the vacuum gap switching arrangement when a voltage angle of a voltage waveform across the first and second grip portions corresponds to a predetermined switching angle.
Lang teaches a method for functionally checking the vacuum switch of a traction converter, as a result of which the use of a test device can be dispensed with (Column 1 Line 18-19). The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper (Column 2 Line 66-67 & Column 3 Line 1-5); 
wherein the fault detection device is configured to trigger the breakdown of the vacuum gap switching arrangement when a voltage angle of a voltage waveform across the first and second grip portions corresponds to a predetermined switching angle (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St Column 4 Line 20-42; predetermined switching voltage corresponds to predetermined angle). The purpose of doing so is to test the functional capability of the vacuum switch with no further requirement for a test device, to able to switch on operating currents, to hold and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski in view of Lang, because Lang teaches to to trigger the breakdown of the vacuum gap switching arrangement tests the functional capability of the vacuum switch with no further requirement for a test device (Column 4 Line 43-46), switches on operating currents, holds and switch off high overload currents and short-circuit currents for a predefined time in the event of faults and to avoid arcing (Column 2 Line 13-17).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laschinski ‘861 A1 in view of  Lang ‘379 B2, as applied to claim 1 above, and further in view of Crane et al. (Hereinafter “Crane”) in the US Patent Application Publication Number US 20130301180 A1.

Regarding claim 5, the combination of Laschinski and Lang fails to teach a method, wherein the at least one vacuum gap switching element is a plurality of vacuum gap switching elements electrically coupled in series, and wherein triggering a breakdown of the vacuum gap in the at least one vacuum gap switching element includes triggering a breakdown of a vacuum gap in all of the vacuum gap switching elements.
Crane teaches vacuum switch assemblies (or vacuum circuit breakers), and in particular to vacuum switch assemblies that are used to interrupt and isolate dc fault current (Paragraph [0001] Line 1-4), wherein 
the at least one vacuum gap switching element is a plurality of vacuum gap switching elements electrically coupled in series, and wherein triggering a breakdown of the vacuum gap in the at least one vacuum gap switching element includes triggering a breakdown of a vacuum gap in all of the vacuum gap switching elements (a plurality of vacuum switch assemblies (typically having the same overall construction as described herein, but optionally having different types of vacuum switches or other components) are electrically connected to a common dc network in use. In this case each vacuum switch assembly will be used to connect an associated primary dc power source to the dc network. In a typical arrangement, the dc network might include one or more dc collection networks to which groups (or clusters) of primary dc power sources feed dc power through their associated vacuum switch Paragraph [0020] Line 4-13; Claim 1). The purpose of doing so is to determine the maximum prospective short circuit current in the vacuum switches, to have passive dc power supply units in all points of connection of vacuum switch assemblies to the dc network so that the complete power system has redundancy and to maintain the ability to operate the vacuum switches in the specified manner irrespective of how many primary dc power sources are on-line.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski and Lang in view of Crane, because Crane teaches to include a plurality of vacuum gap switching elements electrically coupled in series determines the maximum prospective short circuit current in the vacuum switches (Paragraph [0045]), have passive dc power supply units in all points of connection of vacuum switch assemblies to the dc network so that the complete power system has redundancy and to maintain the ability to operate the vacuum switches in the specified manner irrespective of how many primary dc power sources are on-line (Paragraph [0046]).


Regarding claim 15, the combination of Laschinski and Lang fails to teach a detection device, wherein the at least one vacuum gap switching element is a plurality of vacuum gap switching elements electrically coupled in series, and wherein the control module instructs the vacuum gap switching arrangement to trigger a breakdown across a vacuum gap in all of the vacuum gap switching elements.
Crane teaches vacuum switch assemblies (or vacuum circuit breakers), and in particular to vacuum switch assemblies that are used to interrupt and isolate dc fault current (Paragraph [0001] Line 1-4), wherein 
the at least one vacuum gap switching element is a plurality of vacuum gap switching elements electrically coupled in series, and wherein the control module instructs the vacuum gap switching arrangement to trigger a breakdown across a vacuum gap in all of the vacuum gap switching elements (a plurality of vacuum switch assemblies (typically having the same overall construction as described herein, but optionally having different types of vacuum switches or other components) are electrically connected to a common dc network in use. In this case each vacuum switch assembly will be used to connect an associated primary dc power source to the dc network. In a typical arrangement, the dc network might include one or more dc collection networks to which groups (or clusters) of primary dc power sources feed dc power through their associated vacuum switch assemblies; Paragraph [0020] Line 4-13; Claim 1). The purpose of doing so is to determine the maximum prospective short circuit current in the vacuum switches, to have passive dc power supply units in all points of connection of vacuum switch assemblies to the dc network so that the complete power system has redundancy and to maintain the ability to operate the vacuum switches in the specified manner irrespective of how many primary dc power sources are on-line.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski and Lang in view of Crane, because Crane teaches to include a plurality of vacuum gap switching elements electrically coupled in series determines the maximum prospective short circuit current in the vacuum switches (Paragraph [0045]), have passive dc power supply units in all points of connection of vacuum switch assemblies to the dc network so that the complete power system has redundancy and to maintain the ability to operate the vacuum switches in the specified manner irrespective of how many primary dc power sources are on-line (Paragraph [0046]).
Claims 7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laschinski ‘861 A1 in view of  Lang ‘379 B2, as applied to claim 1 above, and further in view of Chen et al. (Hereinafter “Chen”) in the US patent Application Publication Number US 20110215717 A1.

Regarding claim 7, the combination of Laschinski and Lang fails to teach a method, wherein the electromagnetic radiation is a laser beam.
Chen teaches a high voltage spark gap switch controlled by a laser-photocathode subsystem (Paragraph [0003] Line 1-2), wherein 
the electromagnetic radiation is a laser beam (Numeral 3 in FIG. 1 indicates the laser beam emitted from the UV laser system 18; Paragraph [0023] Line 5-7; The switch in the present invention consists of an ultra-violet (UV) laser system and a housing, in which all components of a spark gap and a high vacuum transparent cell are installed. The spark gap comprises a plurality of main electrodes and trigger electrodes, no external electrical triggering pulse generator being required. A first laser beam enters the switch housing through a window on the sidewall for the initial triggering of the spark gap; Paragraph [0012] Line 1-8). The purpose of doing so is to provide relatively simple and easy to operate, to have less breakdown delay and jitter and which can be decoupled from the main switching circuit, to provide a high voltage switch that can be operated reliably through a double triggering mechanism, to make use of the laser optical energy more efficiently.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski and Lang in view of Chen, because Chen teaches to include the electromagnetic radiation as a laser beam provides relatively simple and 

Regarding claim 11, the combination of Laschinski and Lang fails to teach a method, wherein configuring the vacuum gap switching arrangement includes operating an actuation arrangement coupled to a first electrode in the at least one vacuum gap switching element to adjust a distance between the first electrode and a second electrode in the at least one vacuum gap switching element so as to change a length of the vacuum gap.
Chen teaches a high voltage spark gap switch controlled by a laser-photocathode subsystem (Paragraph [0003] Line 1-2), wherein 
configuring the vacuum gap switching arrangement includes operating an actuation arrangement coupled to a first electrode in the at least one vacuum gap switching element to adjust a distance between the first electrode and a second electrode in the at least one vacuum gap switching element so as to change a length of the vacuum gap (Under the action of the electric field, the photoelectrons move toward the anode and are collected by it. The photoelectrons produce a voltage between the trigger electrode and the higher-potential main electrode. Depending on the capacitance between the two electrodes, the voltage can be so high that it acts as a second triggering pulse to cause a fast breakdown first in the gap between the trigger electrode and the higher potential main electrode, and finally a major breakdown in the gap between the two main electrodes; Paragraph [0013] Line 6-15; distance between the first electrode and a second electrode in the at least one vacuum gap switching element is adjusted so as to change a length of the vacuum gap). The purpose of doing so is to require spark gap 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski and Lang in view of Chen, because Chen teaches to operate an actuation arrangement coupled to a first electrode in the at least one vacuum gap switching element requires spark gap reliability, provides fast energy transfer rates, and provides low jitter, synchronizes the voltage pulse with its electron bunch extractions whose durations last only several picoseconds (Paragraph [0016]).


Regarding claim 17, the combination of Laschinski and Lang fails to teach a detection device, wherein the electromagnetic radiation is a laser beam.
Chen teaches a high voltage spark gap switch controlled by a laser-photocathode subsystem (Paragraph [0003] Line 1-2), wherein 
the electromagnetic radiation is a laser beam (Numeral 3 in FIG. 1 indicates the laser beam emitted from the UV laser system 18; Paragraph [0023] Line 5-7; The switch in the present invention consists of an ultra-violet (UV) laser system and a housing, in which all components of a spark gap and a high vacuum transparent cell are installed. The spark gap comprises a plurality of main electrodes and trigger electrodes, no external electrical triggering pulse generator being required. A first laser beam enters the switch housing through a window on the sidewall for the initial triggering of the spark gap; Paragraph [0012] Line 1-8). The purpose of doing so is to provide relatively simple and easy to operate, to have less breakdown delay and jitter and which can be decoupled from the main switching circuit, to provide a high voltage 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Laschinski and Lang in view of Chen, because Chen teaches to include the electromagnetic radiation as a laser beam provides relatively simple and easy to operate, have less breakdown delay and jitter and which can be decoupled from the main switching circuit, provides a high voltage switch that can be operated reliably through a double triggering mechanism, makes use of the laser optical energy more efficiently (Paragraph [0010]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Davidson (US 20150229121 A1) discloses, “CIRCUIT INTERRUPTION DEVICE- A switching device (28) in Figure 2 comprising a primary switching block (30) including at least one semiconductor switch (34); and a switching control unit (32) to control the switching of the or each semiconductor switch (34). The switching device further includes a crowbar circuit (46) comprising a crowbar switch (56) switchable to selectively allow current to flow through the crowbar switch (56) in order to bypass the or each switching module; and a secondary switching block including a switching element (58) connected across a control electrode and a cathode of the crowbar switch (56). The switching element (58) is in communication with the switching control unit (32) to receive, in use, a control signal (66) generated by the switching control unit  monitoring a voltage angle of a voltage waveform across a vacuum gap switching arrangement if the fault protection device is open, said vacuum gap switching arrangement including at least one vacuum gap switching element; triggering a breakdown of a vacuum gap in the at least one vacuum gap switching element when the voltage angle corresponds to a predetermined switching angle to enable a temporary current flow through the vacuum gap switching arrangement”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/NASIMA MONSUR/Primary Examiner, Art Unit 2866